Citation Nr: 1633112	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for a left ankle disability. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Whether new and material evidence has been received to reopen a claim for service connection for left plantar fasciitis also claimed as foot condition.

8.  Whether new and material evidence has been received to reopen a claim for service connection for right plantar fasciitis also claimed as foot condition.

9.  Entitlement to a compensable rating for residuals of a left mandible fracture.

10.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

11.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  The Veteran also had service with the Army Reserve and Georgia National Guard which presumably included periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal has a somewhat complicated procedural history.  In the April 2009 rating action the RO denied a compensable evaluation for the residuals of a left mandible fracture and denied service connection for migraine headaches; a low back condition; a left knee condition; sleep apnea; a left leg condition; a left ankle condition; a bilateral eye condition; traumatic brain injury also claimed as head condition; GERD; a neck condition; left hand numbness; right hand numbness; a right shoulder condition; a left shoulder condition; cardiovascular disease; hypertension; erectile dysfunction; left plantar fasciitis; right plantar fasciitis; and an ear condition.  He filed a notice of disagreement (NOD) to all issues in August 2009.  

A hearing was held in May 2011 at which time, the Veteran withdrew the issues of service connection for cardiovascular disease, hypertension and erectile dysfunction.  A statement of the case (SOC) was issued in January 2012 that addressed the remaining 18 issues.  However, in the Appeal to Board of Veterans Appeals (VA Form 9) received in January 2012, the Veteran only perfected appeals to the issues of entitlement to a compensable rating for the residuals of left mandible fracture and service connection for migraine headaches, a low back disability (which has since been granted), a left knee disability, sleep apnea, a left leg disability (which has since been granted), and a left ankle disability.  

In March 2012, the RO granted service connection for degenerative arthritis of the lumbar spine, which the Veteran has filed a NOD to the assigned rating of 10 percent.  The RO also eventually granted service connection for radiculopathy of the left leg, in March 2014.  However, the Veteran did not file a timely NOD to assigned rating or effective date.  Therefore, this issue is no longer on appeal.   

In March 2013, the Veteran filed claims for a higher rating for the lumbar spine disability and service connection for tinnitus, hearing loss, and bilateral knee disabilities.  

In March 2014, the RO granted service connection for left lower extremity radiculopathy and right knee patellofemoral syndrome; denied service connection for tinnitus and bilateral hearing loss; denied a higher rating for the lumbar spine disability; and denied petitions to reopen the claims for service connection for hypertension, erectile dysfunction, and cardiovascular disease.   

In August 2014, the Veteran filed claims for higher ratings for the right knee and lumbar spine disabilities.  He also filed claims for left knee disability to include secondary to right knee disability, bilateral foot disabilities, bilateral hearing loss, and tinnitus.  In September 2014, the RO notified the Veteran of the options in regard to his request to reconsider the claims for hearing loss and tinnitus.  

The Board will consider the August 2014 claims as NOD to the March 2014 denials of service connection for bilateral hearing loss and tinnitus; as well as the petition to reopen the claims for bilateral plantar fasciitis; and higher rating for the right knee and lumbar spine disabilities.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  However, since he did not file a timely NOD (within a year) to the March 2014 denial of his petition to reopen the claims for service connection for hypertension, erectile dysfunction, and cardiovascular disease, these issues are no longer on appeal.  

In April 2015, the RO continued its denial of a higher rating for the right knee disability and its denial of service connection for tinnitus and bilateral hearing loss.  

In the January 2016 VA Form 646, the Veteran's representative presented arguments regarding the issues listed in the January 2012 SOC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

The record shows that the Veteran reported injuring himself during a period of National Guard duty in 2007.  See private examination report dated in July 2007.  VA examination records indicate that the Veteran also received treatment during service with the National Guard in 2004.  See VA examination report dated in June 2011.  It is not clear whether his injuries were incurred during a period of Federal service.  

A remand is required for the AOJ to verify all of the Appellant's periods of active duty (AD), ACDUTRA, and INACDUTRA during his service in the United States Army, Army Reserves, and National Guard; to determine the exact circumstances surrounding and dates of the Veteran's service in the Reserves and National Guard, including on ACDUTRA and INACDUTRA; to obtain treatment records associated with his periods of duty in the Reserves and National Guard; to obtain VA medical opinions for the issues of service connection for a left ankle disability, migraine headaches, and sleep apnea; and VA examination to determine the current severity of the left mandible disability.

Also, as noted above, the Board considers the August 2014 claims as NOD to the March 2014 denials of service connection for bilateral hearing loss and tinnitus; as well as the petition to reopen the claims for bilateral plantar fasciitis; and higher rating for the right knee and lumbar spine disabilities.  Therefore the RO should issue an SOC.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate location, to request the complete service personnel and treatment records of the Veteran during his time with the Army Reserve from 1975 to 1988 and Georgia National Guard from 2004 to 2008.  

2.  Certify the nature of the Veteran's periods of service.  As to each period, state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA, or INACDUTRA.  

3.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2014 forward.

4.  Thereafter, schedule the Veteran for appropriate VA examinations.  The Veteran's e-file should be made available to the examiners for review in conjunction with the examinations.

The examiner(s) should identify any current headache disorder, sleep disorder, or left ankle disorder found to be present. 

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any current left knee, left ankle disorder, sleep apnea, or headache disorder had clinical onset during service or is related to any incident of service.  If disability is attributed to ACDUTRA or INACDUTRA, the examiner should be specific regarding the date and the circumstances of this service and onset of this disability.  The examiner(s) should also determine if any diagnosed headache disorder was caused by or is aggravated (permanently worsened) by the service connected mandible fracture; or if any diagnosed left knee or left ankle disability was caused or is aggravated (permanently worsened) by the service-connected right knee disability.

The examiners should provide a rationale for all opinions expressed. 

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his residuals of left mandible fracture.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The appropriate Disability Benefits Questionnaires (DBQs) should be completed.

6.  Re-adjudicate the claims on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

7.  Issue an SOC concerning the claims of entitlement to service connection for bilateral hearing loss; tinnitus; and, bilateral plantar fasciitis (new and material); as well as higher ratings for the right knee and lumbar spine disabilities.  Advise the Veteran that he still needs to file timely substantive appeals (VA Form 9 or equivalent statement) in response to the SOC to perfect an appeal to the Board concerning these additional claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




